 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CLAUDIA MILDRED JOHNSON,                          No. 2:18-CV-1890-DMC
12                       Plaintiff,
13           v.                                         ORDER
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                         Defendant.
16

17

18                  Plaintiff, who is proceeding pro se, brings this action for judicial review of a final

19   decision of the Commissioner of Social Security under 42 U.S.C. § 405(g). Pursuant to Eastern

20   District of California Local Rules, this case was not assigned to a District Judge when the case

21   was filed. The parties have not consented to Magistrate Judge jurisdiction and the court now

22   finds that assignment of a District Judge is necessary to properly address the case.

23                  Accordingly, IT IS HEREBY ORDERED that the Clerk of the Court is directed to

24   randomly assign a District Judge and to update the docket to reflect the new case number.

25

26   Dated: January 18, 2019
                                                            ____________________________________
27                                                          DENNIS M. COTA
28                                                          UNITED STATES MAGISTRATE JUDGE
                                                        1
